Citation Nr: 0941581	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  02-10 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for urinary incontinence, 
claimed as a residual of or due to service-connected total 
abdominal hysterectomy.



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1978 to 
November 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for urinary incontinence (claimed as a postoperative residual 
of in-service hysterectomy) and for fecal incontinence 
(claimed as a postoperative residual of in-service 
sphincterectomies).  The Board remanded the case to the RO, 
via the Appeals Management Center (AMC), in September 2005 
for further development and adjudicative action.  The case 
has been returned to the Board for further appellate review.

In an August 2007 rating decision by the Appeals Management 
Center, the Veteran was granted service connection for fecal 
incontinence, and a 10 percent rating was assigned.  
Appellant was notified and this is taken as a complete grant 
as to the service connection issue that was before the Board.

In an informal hearing at the Board, appellant's 
representative has contended that five additional issues 
should be raised.  Appellant and her representative are free 
to raise those issues with specificity at the RO.  The 
representative has also contended that the Veteran is 
dissatisfied with the rating assigned for fecal incontinence.  
Such notice should be filed with the RO for appropriate 
action.


FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's urinary incontinence is not related to active 
service or any incident of active service.  Medical evidence 
does not show that it is related to a service connected 
abdominal hysterectomy.




CONCLUSIONS OF LAW

The criteria for the establishment of service connection for 
urinary incontinence are not met. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a January 2004 letter, the Veteran was 
provided notice regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  A September 2005 letter notified the Veteran 
of the requirements to establish service connection on a 
secondary basis.  An April 2006 letter advised the Veteran of 
the information and evidence needed to establish service 
connection for all conditions.  The letter also advised the 
Veteran of the evidence needed to establish a disability 
rating and effective date.  The claim was last adjudicated in 
September of 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post service treatment records, and VA examination 
reports.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Thus, the Veteran was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.   Therefore, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 
 
Initially, the Board points out that the service treatment 
records are negative for complaints or findings of urinary 
incontinence.  However, the Veteran's essential argument in 
bringing this claim is that her urinary incontinence is 
secondary to her in-service hysterectomy.  She had the total 
abdominal hysterectomy in 1997.  No pertinent complaints were 
reported and no pertinent findings were described in the 
first post-service examination in 1999.

Naval clinic records in 2000 record the history of the 
hysterectomy.  It was noted that she had complaints of urge 
incontinence and that was the recorded assessment.  Naval 
clinic records in 2004 record a history of urinary 
incontinence since 1998.  It was noted that she had urinary 
frequency sometimes on laughing.  Urge incontinence was 
noted, without evidence of etiology.  A history recorded by 
VA in April 2006 revealed her recorded history of urinary 
incontinence secondary to the hysterectomy.  Reportedly a 
work up at a Naval facility had revealed no prolapse and the 
frequency could be treated with medication.

The Veteran was afforded a VA examination during January 
2007.  Medial records were initially not available for 
review.  The Veteran contended that her urinary incontinence 
began after her June 1997 hysterectomy.  The examiner 
diagnosed the Veteran with urinary incontinence by clinical 
evidence.  After review of the Veteran's claims file, the 
examiner indicated that the Veteran's urinary incontinence is 
not related to her in-service hysterectomy as a treatment 
note dated March 30, 2004 by a urologist indicated that the 
Veteran had urinary frequency due to having one-half of the 
normal bladder capacity.  
   
The Board notes that the only evidence providing a nexus 
between the Veteran's urinary incontinence and service to 
include her service-connected condition are her contentions.  
The Board observes, however, that she, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of the claimed medical 
condition of urinary incontinence.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

While the appellant is competent to report her symptoms and 
her understanding that the urinary incontinence was first 
noticed after her hysterectomy.  She is not, however, 
competent to make a medical nexus.  The objective evidence on 
file all fails to make a nexus relationship to service or 
service connected disability.  Therefore, the Veteran's claim 
must be denied as the preponderance of the evidence is 
against a relationship between her urinary incontinence and 
active service or any service-connected condition.

In that regard it is noted that no pertinent findings or 
complaints were recorded in service or on her initial claim 
or first post service examination.  Once reported there has 
been no competent finding that the incontinence is related to 
service or service connected disability.  Specifically, no 
medical evidence connects the current complaints and findings 
with the hysterectomy.  As such, service connection is not in 
order based on the evidence of record.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for urinary incontinence, 
claimed as a residual of or due to service-connected total 
abdominal hysterectomy, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


